DETAILED ACTION
Claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “generating, by a first system, at least one first secret share of a plurality of secret shares based on an API secret, wherein the plurality of secret shares includes the at least one first secret share and at least one second secret share, and wherein the at least one second secret share is generated by at least one second system; receiving, by the first system, an API request, determining, by the first system, a signing policy including a first requirement that a minimum number of secret shares of the plurality of secret shares are available to sign the API request; validating, by at least the first system, the API request based on the signing policy and the minimum number of secret shares available to sign the API request from at least the first system and the at least one second system; and signing, by the first system, the API request using the at least one first secret share, wherein the API request is further signed by the at least one second system using the at least one second secret share, and wherein the API request is signed without revealing any of the at least one first secret share to the at least one second system and without revealing any of the at least one second secret share to the first system". 
The following is considered to be the closest prior art of record:
Camenisch (US 2018/0212763) – teaches secret sharing and generating the shares and later recombining the shares to regenerate the secret.
Fletcher (US 2021/0152371) – teaches authenticating an API request as well as signing a transaction using at least m of n key shares.
Noam (US 2020/0374113) – teaches signing API requests as well as combining document parts that were signed with shares to regenerate a full signed document.
Wallrabenstein (US 2017/0149572) – teaches rotating shares between users.
Chawla (US 2014/0052617) – teaches signing API requests
Rossman (US 11019068) – teaches requiring a threshold number of signatures.
Wright (WO 2017/145016) – teaches generating sub-keys.
Xu (US 2019/0074979) – teaches signing API requests.
Shrivastava (US 2013/0024364) – teaches an API secret shared key.
Cheng (US 2018/0176013) – teaches signing transactions using secret shares.
El Defrawy (US 9449177) – teaches generating secret shares using multiple devices.
However, the concept of generating secret shares from an API secret using multiple devices and signing an API request using the multiple shares from the multiple devices based on a signing policy as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-23 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on April 13, 2022 has overcome the previous prior art rejections and claim objections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498